Memorandum. As described and analyzed in the majority, opinion of Mr. Justice J. Clarence Herlihy at the Appellate Division there was substantial evidence to support the determination of the Workmen’s Compensation Board that at the time of the accident claimant was jointly employed by both employers, and there is no sufficient basis to disturb the allocation of equal financial responsibility between them.
*812Appellant’s reliance on the two-year Statute of Limitations of section 28 of the Workmen’s Compensation Law is misplaced. No objection on this ground having been raised at the first hearing at which all parties in interest were present, the bar must be held to have been waived in consequence of the explicit provisions of section 28.
The order of the Appellate Division should therefore be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur.
Order affirmed, with costs, in a memorandum.